stephen g woodsum and anne r lovett petitioners v commissioner of internal revenue respondent docket no filed date in ps received gain of dollar_figure million upon the termi- nation of a swap transaction p-h was personally involved in terminating the transaction and received from the payor a form 1099-misc miscellaneous income that reported the payment ps retained a firm with a lawyer and a certified_public_accountant to prepare their income_tax return ps gave to the firm all the 160-plus information returns they had received from third-party payors including the form misc reporting the dollar_figure million the 115-page return that the firm prepared reported dollar_figure million of adjusted_gross_income but omitted the dollar_figure million from the swap trans- action ps signed and filed the return the irs determined a deficiency of tax which ps conceded and paid and an accuracy-related_penalty under sec_6662 which ps dispute on grounds of reasonable_cause under sec_6664 held ps’ reliance on their return preparer did not constitute reasonable_cause for their omission of the dollar_figure mil- lion income item david h hopfenberg for petitioners patrick f gallagher for respondent verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila united_states tax_court reports opinion gustafson judge this case is before the court pursuant to sec_6213 for redetermination of an accuracy- related penalty of dollar_figure that the internal_revenue_service irs determined against petitioners stephen g woodsum and anne r lovett for tax_year pursuant to sec_6662 the issue for decision is whether petitioners had reasonable_cause under sec_6664 for omitting dollar_figure million of income from their joint federal_income_tax return background the parties submitted this case fully stipulated pursuant to rule we incorporate by this reference the stipulation of facts filed date and the associated exhibits petitioners’ backgrounds petitioners stephen g woodsum and anne r lovett are married at the time they filed their petition they resided in new hampshire ms lovett received a bachelor of arts degree from yale university in and the stipulated record shows nothing more about her background mr woodsum received a bach- elor of arts degree from yale university in and a mas- ter’s in management from the kellogg school of management at northwestern university in mr woodsum is the founding managing director of summit partners a private equity_investment firm founded in petitioners are not tax experts but mr woodsum is finan- cially sophisticated and he has a basic understanding of the taxation of interest_income dividend income and income from the sale of stocks and bonds the swap transaction in mr woodsum signed an agreement that undertook a financial transaction that the parties describe as a ten year total return limited_partnership linked swap and that we refer to herein as the swap in entering into this trans- except as otherwise noted all section references are to the internal_revenue_code_of_1986 u s c as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila woodsum v commissioner action mr woodsum was advised by attorney david h hopfenberg who as we show below supervised the prepara- tion of the tax_return for the year at issue mr woodsum originally entered into the swap with the london branch of bankers trust company but bankers trust was succeeded in its interest in the swap by deutsche bank the parties’ stipulation explains the swap as follows the swap required deutsche bank to pay petitioners the value of the reference fund less the calculation amount on the termi- nation date the reference fund was spring point partners l p a delaware limited_partnership according to the terms of the swap the specified interest in the ref- erence fund was a limited_partnership_interest in the reference fund that would result from a capital_contribution to such reference fund of usd big_number on date if one were to be made the swap required petitioners to make quarterly payments to deutsche bank based upon the product of the notional amount as adjusted times the usd-libor-bba rate plu sec_1 the libor pay- ments the agreement further required the petitioners to provide collat- eral to deutsche bank after the end of every calendar_quarter petitioners received account statements with respect to the swap showing the total appreciation or depreciation in the value of their interest they began receiving these quarterly reports at least as early as date when petitioners’ interest had appreciated to dollar_figure and until date to dollar_figure on their returns for the tax years preceding petitioners reported income and deductions relating to the collateral and libor payments in connection with the swap interest had appreciated when petitioners’ the swap’s ten-year term was apparently scheduled to end in early but mr woodsum believed that the reference fund was not performing as well as it should he therefore informed deutsche bank in writing on date of his intention to terminate the swap effective date the net payout to petitioners in connection with the termi- nation of the swap was dollar_figure all of which the par- ties agree was taxable_income to petitioners mr woodsum discussed the termination with mr hopfenberg before it took place and mr hopfenberg advised mr woodsum when the verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila united_states tax_court reports swap had been terminated after the end of deutsche bank issued to petitioners a form 1099-misc miscellaneous income reporting other income of dollar_figure from the termination of the swap and a form 1099-int interest_income reporting dollar_figure of interest_income petitioners’ income in in petitioners received adjusted_gross_income totaling almost dollar_figure million including the dollar_figure million from termi- nating the swap petitioners’ payors reported that income to petitioners and to the irs on more than information returns eg schedules k-1 and forms including the deutsche bank forms 1099-misc and 1099-int the dollar_figure million reported on deutsche bank’s form misc was not the largest amount reported on the information returns that petitioners received for however if the dollar_figure million from deutsche bank had been included on peti- tioners’ return it would have been the third largest long-term_capital_gain amount reported as a line item on schedule d capital_gains_and_losses preparation of petitioners’ return for petitioners filed state_income_tax returns and a joint federal_income_tax return to prepare their federal_income_tax return peti- tioners hired venture tax services inc vts a niche firm specializing in tax work for private equity and hedge funds as well as such funds’ general partners vts employed mr hopfenberg whom petitioners had retained for investment and tax_advice since as of mr hopfenberg had more than years of tax compliance and consulting experi- ence including employment in the tax departments of major accounting firms for vts’s preparation of petitioners’ return mr hopfenberg acted as reviewer the vts employee charged with actually preparing the return was a massachu- setts certified_public_accountant c p a who similarly had more than years of tax compliance experience including employment with major accounting firms the deutsche bank form 1099-misc shows an amount of dollar_figure but the parties have stipulated that the net payout and the taxable_income was dollar_figure the discrepancy is not explained in the record for purposes of discussion in this opinion hereafter we round the number to dollar_figure million verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila woodsum v commissioner petitioners provided to vts all 160-plus information returns including the deutsche bank form 1099-misc reporting dollar_figure million from the termination of the swap and form 1099-int reporting dollar_figure of interest_income vts duly scanned the form 1099-misc into its records for use in preparing the return the form_1040 u s individual_income_tax_return that vts prepared for petitioners wa sec_115 pages long the return did report the dollar_figure of interest_income that petitioners received from deutsche bank however for reasons the record does not show the return that vts prepared did not include the dollar_figure million that deutsche bank paid and reported if the dollar_figure million had been included on the return that amount would have appeared on schedule d as a dis- tinct line item in part ii long-term_capital_gains and losses-assets held more than one year but again it was not reported on the return that vts prepared review and signing of petitioners’ return petitioners had obtained an extension of the due_date for filing their return as a result the return was due_date at a m on that date petitioners met with mr hopfenberg to discuss several subjects including their return at that meeting mr hopfenberg turned the pages of the return and discussed various items of income and deduction with mr woodsum petitioners characterize this as their perform ing more than a cursory review of the return however the parties have stipulated that peti- tioners do not recall- which specific items of income and deduction were dis- cussed at the meeting or the amount of time they spent reviewing the return or the amount of time they spent reviewing the schedule d and the attachments and statements thereto during the discussion of the return mr woodsum did not compare or match the items of income reported on the form_1040 and its schedules with the information returns that the third-party payors had provided consequently petitioner sec_3 in their briefs petitioners seem to imply that the omission was the result of mistake or over- sight by the c p a who prepared the return however the stipulation does not state the reason for the omission and because petitioners chose to submit the case under rule they did not call the c p a as a witness thus we do not know why the dollar_figure million was omitted verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila united_states tax_court reports failed to make sure that all their income items were reported on the return that vts had prepared petitioners signed the return on that same day-date we assume that when they did so petitioners were unaware of the omission of the dollar_figure million the irs received deutsche bank’s form 1099-misc reporting the dollar_figure million compared it with petitioners’ return and determined a deficiency in tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioners agreed to the assessment of tax in the amount determined by the irs as a result their tax due which they reported as dollar_figure was actually dollar_figure petitioners paid the tax_deficiency plus interest however petitioners filed their petition in this court dis- puting the accuracy-related_penalty the parties jointly sub- mitted the case fully stipulated under rule i the relevant law discussion a accuracy-related_penalty under sec_6662 sec_6662 and b imposes an accuracy-related_penalty of percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax by definition an understatement of income_tax for an individual is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production and must produce sufficient evidence that the imposition of the penalty is appropriate in petitioners argue in their brief that neither the tax advisor nor the petitioners noticed that the tax preparer failed to include the deutsche bank 1099-misc which showed income of dollar_figure on the return but no evidence in the record explicitly asserts that petitioners were unaware of the omission the closest assertion is the parties’ stipulation that petitioners relied upon venture tax services to prepare their tax_return and include all of the items relating to the over information returns provided to venture tax services on said return for purposes of this opinion we interpret this stipulation in the manner most favorable to peti- tioners-an approach admittedly at odds with the fact that they have the burden to prove rea- sonable cause and good_faith as we show below under sec_6662 the accuracy-related_penalty is also imposed where an under- payment is attributable to the taxpayer’s negligence or disregard of rules or regulations and respondent argues that petitioners’ omission of the income reflects negligence however as we show below respondent has demonstrated that petitioners substantially understated their in- come tax for thus we need not consider whether under sec_6662 it is also true that petitioners were negligent or disregarded rules or regulations verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila woodsum v commissioner a given case 116_tc_438 once the commissioner meets this burden the tax- payer must come forward with persuasive evidence that the commissioner’s determination incorrect rule a higbee v commissioner supra pincite is b reasonable_cause under sec_6664 a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability if he can show under sec_6664 that he had reasonable_cause for a portion of the underpayment and that he acted in good_faith with respect to that portion the pertinent regulation provides the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all perti- nent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowl- edge and education of the taxpayer an isolated computational or transcriptional error generally is not inconsistent with reasonable_cause and good_faith reliance on professional advice con- stitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs whether the taxpayer acted with reasonable_cause and in good_faith thus depends on the pertinent facts and cir- cumstances including his efforts to assess his proper tax_liability his knowledge and experience and the extent to which he relied on the advice of a tax professional ii application of the law to petitioners a substantial_understatement the undisputed tax_deficiency attributable to petitioners’ omitted income is dollar_figure that amount is obviously in excess of dollar_figure that amount is also in excess of percent there are other defenses to the penalty that petitioners do not invoke here ie sec_6662 provides that an understatement may be reduced first where the taxpayers had substantial_authority for their treatment of any item giving rise to the understatement or sec- ond where the relevant facts affecting the item’s treatment are adequately disclosed and the taxpayers had a reasonable basis for their treatment of that item neither of those defenses is applicable here where petitioners admit that the income was taxable and simply allege an inad- vertent omission from the return verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila united_states tax_court reports of the tax required to be shown on the return sec_6662 because the correct_tax liability which petitioners have conceded is dollar_figure petitioners’ understatement_of_tax was therefore substantial for purposes of sec_6662 consequently respondent has carried the burden of production that sec_7491 imposes the accuracy-related_penalty is mandatory the statute provides that it shall be added sec_6662 petitioners bear the burden of proving the defense of reasonable_cause and good_faith see higbee v commissioner supra pincite b reasonable_cause and good_faith reliance on professional advice for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith and thereby avoid the accuracy-related_penalty of sec_6662 by showing his reliance on professional advice sec_1_6664-4 as we stated in 115_tc_43 affd 299_f3d_221 3d cir for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the tax- payer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to jus- tify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment seeking to meet these standards petitioners assert that vts and its attorney and c p a were competent and experi- enced professionals that petitioners provided vts with the necessary and accurate information ie the form misc reporting the dollar_figure million and that petitioners relied on vts to prepare the return and report the dollar_figure mil- lion-all of which the parties have stipulated however for purposes of proving reliance on professional advice these assertions miss the mark the irs’s regulations define advice as follows advice defined -advice is any communication including the opinion of a professional tax advisor setting forth the analysis or conclusion of a person other than the taxpayer provided to or for the benefit of the tax- verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila woodsum v commissioner payer and on which the taxpayer relies directly or indirectly with respect to the imposition of the sec_6662 accuracy-related_penalty advice does not have to be in any particular form sec_1_6664-4 a premise only implicit in petitioners’ position is that their return preparer’s unexplained omission ie the omission of what mr woodsum knew to be includable as a substantial income item on their return constituted advice to exclude that item however the fact that the regulation defines advice broadly enough to include any communication whether or not in any particular form provides no grounds for reliance by petitioners in 469_us_241 where the taxpayer knew or should have known of the applicable filing deadline he lacked reasonable_cause for his attorney’s untimely filing of his return similarly since petitioners knew their form_1099 income should have been included they lack reasonable_cause for their preparer’s failure to include the income in order to constitute advice within the definition of the regulation the communication must reflect the adviser’s analysis or conclusion the taxpayer must show in the words of neonatology associates t c pincite emphasis added that he relied in good_faith on the adviser’s judg- ment petitioners present no testimony of the preparer nor any other evidence to show that the income was omitted from the return because of any analysis or conclusion or judgment by vts that the income was not taxable when the supreme court discussed the reasonable_cause defense in boyle it characterized the relevant professional role as giving substantive advice u s pincite and contrasted that professional function with things that require no spe- cial training id pincite no special training was required for mr woodsum to know that the law required him to include on that return an item_of_income that he had received and that deutsche bank had reported on form_1099 the including of that income on their tax_return is what petitioners say they intended when they handed over their information returns to vts petitioners make no suggestion that vts gave them sub- stantive advice to omit the dollar_figure million or that petitioners relied on any such substantive advice on the contrary peti- tioners stipulated that they relied upon venture tax serv- verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila united_states tax_court reports ices to prepare their tax_return and include all of the items relating to the over information returns provided to venture tax services on said return emphasis added there is no evidence that when vts instead omitted the dollar_figure million it thereby was exercising analysis or judgment or was making a professional recommendation to petitioners rather it was failing in that specific instance to carry out petitioners’ general instruction in signing the return thus erroneously prepared petitioners were not deliberately fol- lowing substantive professional advice they were instead unwittingly they contend perpetuating a clerical mistake the defense of reliance on professional advice has no applica- tion here return preparer’s error more pertinent to this case is the principle quoted above that a n isolated computational or transcriptional error generally is not inconsistent with reasonable_cause and good_faith sec_1_6664-4 however petitioners fail to place their understatement within the category of com- putational or transcriptional error s because they provided no evidence to explain the nature of or the reason for vts’s omission of the dollar_figure million it may be and petitioners seem to expect the court to assume that the omission was the result of the c p a ’s oversight of one form_1099 amid such forms but no actual evidence supports that character- ization the omission is unexplained and since petitioners have the burden to prove reasonable_cause and good_faith this evidentiary gap works against their defense even if we assume that the dollar_figure million omission was an innocent oversight by the return preparer the reasonable_cause defense is unavailing here taxpayers sometimes do avoid the accuracy-related_penalty by showing that their understatement was the result of a return preparer’s error see eg thrane v commissioner tcmemo_2006_269 92_tcm_501 however as we stated in metra chem in thrane the erroneous income figure for windsor dollar_figure appeared only on a worksheet to the sched- ule e attached to petitioner’s form_1040 that figure required a further offsetting adjustment before being reported on the face of the schedule e as dollar_figure thus only a rather detailed tracing through the schedule e worksheet would have alerted petitioner to the error at issue t c m cch pincite verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila woodsum v commissioner corp v commissioner 88_tc_654 citations omitted as a general_rule the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer as the petitioners have noted this court has declined to sustain the addition_to_tax under sec_6653 in cases in which the taxpayer relied in good_faith on the advice of a tax expert however a close examination of these cases reveals that they raised questions as to the tax treatment of complex transactions and that the position taken on the returns with respect to such items had a reasonable basis this case presents no such difficult issues ronald laroche simply failed to report over dollar_figure in cash dividends which he received from corpora- tions controlled by him richard laroche similarly failed to report over dollar_figure in such dividends the unreported dividends constituted over percent of ronald and beverly laroche’s gross_income for and over percent of richard and shirley laroche’s gross_income for such year we believe that such a substantial underreporting of income would not have gone unnoticed if the petitioners had made even a cursory review of their returns under such circumstances the petitioners may not shift responsibility for the accuracy of their returns to their accountant however complex the swap may have been in its creation and its operation its termination resulted in deutsche bank’s issuing to petitioners a standard and uncomplicated form 1099-misc that petitioners admit should have resulted in a distinct and identifiable entry on schedule d of their return like metra chem this case presents no such difficult issues id even if all data is furnished to the preparer the taxpayer still has a duty to read the return and make sure all income items are included 70_tc_465 affd 651_f2d_1233 6th cir we do not hold that a taxpayer must duplicate the work of his return preparer or that any omission of an income item in in this case however the facts are quite different in that the dollar_figure million figure on the form 1099-misc should simply have appeared as a distinct and visible entry on schedule d we thus observed in metra chem that a cursory review would have disclosed the under- reporting in that case petitioners attempt to construe this passage in the metra chem opinion as announcing a rule that the reasonable_cause defense requires only a more than cursory re- view metra chem does not state this low standard as we explain below what is required for reasonable_cause is that the taxpayer conduct a review the purpose of which is to make sure all income items are included 70_tc_465 affd 651_f2d_1233 6th cir see also 21_tc_678 the duty_of filing accurate returns cannot be avoided by placing responsibility upon an agent the fact that petitioner told the per- son who made up the partnership return about the sale of leasehold interests totaling dollar_figure cannot excuse his failure to read the return and ascertain the inclusion of this item verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila united_states tax_court reports a return prepared by a third party is necessarily fatal to a finding of reasonable_cause and good_faith on the taxpayer’s part rather for purposes of this opinion we assume that the reasonable_cause defense may be available to a taxpayer who conducts a review of his third-party prepared return with the intent of ensuring that all income items are included and who exerts effort that is reasonable under the circumstances but who nonetheless fails to discover an omis- sion of an income item mr woodsum however makes no showing of a review reasonable under the circumstances he personally ordered the termination that gave rise to the income he received a form 1099-misc reporting that income that amount should have shown up on schedule d as a distinct item but it was omitted the parties stipulated that petitioners’ review of the defective return was of an unknown duration and that it consisted of the preparer’s turning the pages of the return and discussing various items petitioners understated their income by dollar_figure million-an amount that was substantial not only in absolute terms but also in relative terms ie it equaled about percent of petitioners’ adjusted_gross_income a review undertaken to make sure all income items are included in the words of magill -or even a review undertaken only to make sure that the major income items had been included-should absent a reasonable explanation to the contrary have revealed an omission so straightforward and substantial in evaluating reasonable_cause the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability c f_r sec_1_6664-4 but peti- tioners do not recall how much time they spent reviewing the return how much time they spent reviewing schedule d or which income items they reviewed and they recall that they did not compare or match the items of income reported on the return with the information returns they had received they have thus failed to prove the most important factor - ie the taxpayer’s effort petitioners did not fulfill their duty to review the return that vts had prepared mr woodsum terminated the swap ahead of its set termi- nation date because his watchful eye noted that it was not performing satisfactorily as an investment that is when his own receiving of income was in question mr woodsum was verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila woodsum v commissioner evidently alert and careful but when he was signing his tax_return and reporting his tax_liability his routine was so casual that a half-million-dollar understatement of that liability could slip between the cracks we cannot hold that this understatement was attributable to reasonable_cause and good_faith to reflect the foregoing decision will be entered for respondent f by way of analogy c f_r sec_1_6664-4 suggests that an error on a corporate re- turn arising from data compiled by the various divisions of a multidivisional corporation may result from reasonable_cause provided the corporation employed internal controls and proce- dures reasonable under the circumstances that were designed to identify such factual errors petitioners here lacked controls and procedures reasonable under the circumstances verdate 0ct date jkt po frm fmt sfmt v files woodsum sheila
